 



EXHIBIT 10.4
SUPPLEMENTAL INDENTURE
     SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of
January 19, 2006, among MSX International, Inc., a Delaware corporation (the
“Issuer”), Creative Technology Services, L.L.C., a Michigan limited liability
company (“CTS”), and BNY Midwest Trust Company (successor to IBJ Schroder Bank &
Trust Company), an Illinois trust company, as trustee (the “Trustee”) under the
Indenture referred to below.
WITNESSETH:
     WHEREAS the Issuer and the Subsidiary Guarantors named therein have
heretofore executed and delivered to the Trustee an Indenture (as such may be
amended from time to time, the “Indenture”), dated as of January 15, 1998,
providing for the issuance of 11 3/8% Senior Subordinated Notes due 2008 issued
by the Issuer (the “Notes”);
     WHEREAS Section 11.6 of the Indenture provides that under certain
circumstances a Guarantor may be released from its Guarantee upon the sale of
all of its Capital Stock to any Person that is not a Subsidiary of the Company
by execution and delivery to the Trustee of a supplemental indenture; and
     WHEREAS pursuant to Section 9.1(5) of the Indenture, the Trustee and the
Issuer are authorized to execute and deliver this Supplemental Indenture;
     NOW THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the Issuer,
CTS and the Trustee mutually covenant and agree for the equal and ratable
benefit of the Holders as follows:
     1. Definitions. (a) Capitalized terms used herein without definition shall
have the meanings assigned to them in the Indenture.
     (b) For all purposes of this Supplemental Indenture, except as otherwise
herein expressly provided or unless the context otherwise requires: (i) the
terms and expressions used herein shall have the same meanings as corresponding
terms and expressions used in the Indenture; and (ii) the words “herein,”
“hereof” and “hereby” and other words of similar import used in this
Supplemental Indenture refer to this Supplemental Indenture as a whole and not
to any particular section hereof.
     2. Release of Guarantee. Each of the parties hereto hereby agrees that from
and after the date hereof, CTS (a) is irrevocably and unconditionally released
and discharged from and in respect of any and all claims, causes of action,
liabilities and obligations of any nature whatsoever, inchoate or mature, know
or unknown, whether or not asserted heretofore, arising or related to its
Guarantee in accordance with Section 11.6 of the Indenture, and (b) shall no
longer be a Subsidiary Guarantor for any purpose under the Indenture or the
Notes.

 



--------------------------------------------------------------------------------



 



     3. Ratification of Indenture; Supplemental Indenture Part of Indenture.
Except as expressly amended hereby, the Indenture is in all respects ratified
and confirmed and all the terms, conditions and provisions thereof shall remain
in full force and effect. This Supplemental Indenture shall form a part of the
Indenture for all purposes, and every Holder heretofore or hereafter
authenticated and delivered shall be bound hereby.
     4. Governing Law. THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK BUT WITHOUT
GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT
THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.
     5. Trustee Makes No Representation. The Trustee makes no representation as
to the validity or sufficiency of this Supplemental Indenture. The recitals and
statements herein are deemed to be those of the Issuers and CTS and not of the
Trustee.
     6. Counterparts. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.
     7. Effect of Headings. The Section headings herein are for convenience only
and shall not affect the construction thereof.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Supplemental
Indenture to be duly executed as of the date first above written.

            MSX INTERNATIONAL, INC.
      By:   /s/ Frederick K. Minturn         Name:   Frederick K. Minturn       
Title:   Executive Vice President and
Chief Financial Officer        CREATIVE TECHNOLOGY SERVICES, L.L.C.
      By:   /s/ Frederick K. Minturn         Name:   Frederick K. Minturn       
Title:   Vice President        BANK OF NEW YORK TRUST COMPANY
N.A.
as Trustee
      By:   /s/ Roxane Ellwanger         Name:   Roxane Ellwanger       
Title:   Assistant Vice President     

 